Per Curiam.
Suit upon an award. Answer, setting up an offset.
Armstrong called Pence as a witness to prove his, Armstrong’s, account. Pence, then, without being called upon to do so, proceeded to testify as to his own account in offset. Armstrong then offered himself as a witness to the whole case, and was thus admitted, over the objection of Pence. He should have testified to the new matter only, the offset. The point is settled by Thompson v. Shaefer, 9 Ind. R. 500, and Draggoo v. Draggoo, 10 id. 95.
J. W. Sansberry, for the appellant.
J. Davis, for the appellee.
The judgment is reversed with costs. Cause remanded, &c.